Name: Council Directive 85/325/EEC of 12 June 1985 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat
 Type: Directive
 Subject Matter: agri-foodstuffs;  animal product;  trade policy;  tariff policy;  health;  organisation of work and working conditions
 Date Published: 1985-06-28

 Avis juridique important|31985L0325Council Directive 85/325/EEC of 12 June 1985 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat Official Journal L 168 , 28/06/1985 P. 0047 - 0047 Finnish special edition: Chapter 3 Volume 18 P. 0208 Spanish special edition: Chapter 03 Volume 35 P. 0180 Swedish special edition: Chapter 3 Volume 18 P. 0208 Portuguese special edition Chapter 03 Volume 35 P. 0180 *****COUNCIL DIRECTIVE of 12 June 1985 amending Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat (85/325/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Chapter IV (24) of Annex I to Directive 64/433/EEC (4), as last amended by Directive 85/323/EEC (5), lays down that a medical certificate must be required of any person working on fresh meat and that this certificate must be renewed annually; Whereas it appears necessary to adapt the provision in question in the light of experience, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/433/EEC is hereby amended as follows: - lines three and four of Article 13 shall read: 'in point 41 C of Annex I', - Chapter IV (24) of Annex I is replaced by the following: '24. Any person employed to work with or handle fresh meat shall be required to show, by a medical certificate, that there is no impediment to such employment. The medical certificate shall be renewed every year unless another staff medical check-up scheme offering equivalent guarantees is recognized in accordance with the procedure laid down in Article 16.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1985. For the Council The President C. DEGAN (1) OJ No C 179, 7. 7. 1984, p. 6. (2) OJ No C 46, 18. 2. 1985, p. 94. (3) OJ No C 44, 15. 2. 1985, p. 7. (4) OJ No 121, 29. 7. 1964, p 2012/64. (5) See page 43 of this Official Journal.